UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-09818 ALLIANCEBERNSTEINHOLDING L.P. (Exact name of registrant as specified in its charter) Delaware 13-3434400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1345 Avenue of the Americas, New York, NY10105 (Address of principal executive offices) (Zip Code) (212) 969-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filero Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The number of units representing assignments of beneficial ownership of limited partnership interests outstanding as of June 30, 2007 was 86,607,956.* *includes 100,000 units of general partnership interest having economic interests equivalent to the economic interests of the units representing assignments of beneficial ownership of limited partnership interests. ALLIANCEBERNSTEIN HOLDING L.P. Index to Form10-Q Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Financial Condition 1 Condensed Statements of Income 2 Condensed Statements of Cash Flows 3 Notes to Condensed Financial Statements 4-9 Report of Independent Registered Public Accounting Firm – PricewaterhouseCoopers LLP 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURE 16 Index PartI FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Financial Condition (in thousands) June 30, 2007 December31, 2006 (unaudited) ASSETS Investment in AllianceBernstein $ 1,601,735 $ 1,567,733 Other assets 187 301 Total assets $ 1,601,922 $ 1,568,034 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payable to AllianceBernstein $ 7,246 $ 7,149 Other liabilities 602 1,697 Total liabilities 7,848 8,846 Commitments and contingencies (See Note 6) Partners’ capital: General Partner: 100,000 general partnership units issued and outstanding 1,708 1,739 Limited partners: 86,507,956 and 85,568,171 limited partnership units issued and outstanding 1,578,083 1,546,598 Accumulated other comprehensive income 14,283 10,851 Total partners’ capital 1,594,074 1,559,188 Total liabilities and partners’ capital $ 1,601,922 $ 1,568,034 See Accompanying Notes to Condensed Financial Statements. 1 Index ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended June30, Six Months Ended June30, 2007 2006 2007 2006 Equity in earnings of AllianceBernstein $ 110,267 $ 84,514 $ 198,101 $ 157,678 Income taxes 9,620 8,509 18,929 16,114 Net income $ 100,647 $ 76,005 $ 179,172 $ 141,564 Net income per unit: Basic $ 1.17 $ 0.90 $ 2.08 $ 1.69 Diluted $ 1.16 $ 0.89 $ 2.06 $ 1.67 See Accompanying Notes to Condensed Financial Statements. 2 Index ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 179,172 $ 141,564 Adjustments to reconcile net income to net cash used in operating activities: Equity in earnings of AllianceBernstein (198,101 ) (157,678 ) Changes in assets and liabilities: Decrease in other assets 114 46 Increase (decrease) in payable to AllianceBernstein 97 (77 ) (Decrease) in other liabilities (1,095 ) (581 ) Net cash used in operating activities (19,813 ) (16,726 ) Cash flows from investing activities: Investment in AllianceBernstein with proceeds from exercise of compensatory options to buy Holding Units (36,801 ) (45,631 ) Cash distributions received from AllianceBernstein 224,666 166,942 Net cash provided by investing activities 187,865 121,311 Cash flows from financing activities: Cash distributions to unitholders (204,853 ) (150,305 ) Proceeds from exercise of compensatory options to buy Holding Units 36,801 45,631 Net cash used in financing activities (168,052 ) (104,674 ) Net (decrease) in cash and cash equivalents — (89 ) Cash and cash equivalents as of beginning of period — 89 Cash and cash equivalents as of end of period $ — $ — Non-cash investing activities: Change in accumulated other comprehensive income $ 3,432 $ 759 Issuance of Holding Units in exchange for cash awards made by AllianceBernstein under the Partners Compensation Plan $ — $ 47,161 Awards of Holding Units made by AllianceBernstein under deferred compensation plans, net of forfeitures $ 34,138 $ 36,879 Non-cash financing activities: Purchases of Holding Units by AllianceBernstein to fund deferred compensation plans, net $ (13,949 ) $ (18,369 ) See Accompanying Notes to Condensed Financial Statements. 3 Index ALLIANCEBERNSTEIN HOLDING L.P. Notes to Condensed Financial Statements June30, 2007 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P.and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. 1. Organization and Business Description Holding’s principal source of income and cash flow is attributable to its investment in AllianceBernstein limited partnership interests. The condensed financial statements and notes of Holding should be read in conjunction with the condensed consolidated financial statements and notes of AllianceBernstein included as an exhibit to this quarterly report on Form10-Q and with Holding’s and AllianceBernstein’s audited financial statements included in Holding’s Form10-K for the year ended December31, 2006. AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Its principal services include: • Institutional Investment Services – servicing institutional investors, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, group trusts, mutual funds (sponsored by AllianceBernstein or an affiliated company), and other investment vehicles. • Retail Services – servicing individual investors, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs that are sponsored by various financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional investors desiring institutional research services including in-depth independent, fundamental research, portfolio strategy, trading, and brokerage-related services. AllianceBernstein also provides distribution, shareholder servicing, and administrative services to the mutual funds it sponsors. AllianceBernstein provides a broad range of investment services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Passive management, including both index and enhanced index strategies; and • Blend strategies, combining style pure investment components with systematic rebalancing. AllianceBernstein manages these services using various investment disciplines, including market capitalization (e.g., large-, mid-, and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. AllianceBernstein’s independent, in-depth research is the foundation of its business. AllianceBernstein’s research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities. In addition, AllianceBernstein has created several specialist research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within early-stage companies. 4 Index As of June 30, 2007, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, AXA Financial,Inc. (an indirect wholly-owned subsidiary of AXA, “AXA Financial”), AXA Equitable Life Insurance Company (a wholly-owned subsidiary of AXA Financial, “AXA Equitable”), and certain subsidiaries of AXA Financial, collectively referred to as “AXA and its subsidiaries”, owned approximately 1.7% of the issued and outstanding Holding Units. As of June30, 2007, the ownership structure of AllianceBernstein, as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries 62.6 % Holding 33.0 SCB Partners Inc. (a wholly-owned subsidiary of SCB Inc.; formerly known as Sanford C. Bernstein Inc.) 3.1 Other 1.3 100.0 % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including the general partnership interests in AllianceBernstein and Holding, and their equity interest in Holding, as of June 30, 2007, AXA and its subsidiaries had an approximate 63.2% economic interest in AllianceBernstein. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed financial statements of Holding included herein have been prepared in accordance with the instructions to Form10-Q pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December31, 2006 condensed statement of financial condition was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Investment in AllianceBernstein Holding records its investment in AllianceBernstein using the equity method of accounting. Holding’s investment is increased to reflect its proportionate share of income of AllianceBernstein and decreased to reflect its proportionate share of losses of AllianceBernstein and cash distributions made by AllianceBernstein to its unitholders.In addition, Holding’s investment is adjusted to reflect certain capital transactionsof AllianceBernstein. Cash Distributions Holding is required to distribute all of its Available Cash Flow, as defined in the Amended and Restated Agreement of Limited Partnership of Holding (“Holding Partnership Agreement”), to its unitholders pro rata in accordance with their percentage interests in Holding. Available Cash Flow is defined as the cash distributions Holding receives from AllianceBernstein minus such amounts as the General Partner determines, in its sole discretion, should be retained by Holding for use in its business. On July25, 2007, the General Partner declared a distribution of $100.5 million, or $1.16 per unit, representing Available Cash Flow for the three months ended June 30, 2007. Each general partnership unit in Holding is entitled to receive quarterly distributions equal to those received by each limited partnership unit. The distribution is payable on August 16, 2007 to holders of record at the close of business on August 6, 2007. Cash distributions are recorded when declared. 5 Index Compensatory Option Plans AllianceBernstein maintains certain compensation plans under which options to buy Holding Units have been, or may be, granted to employees of AllianceBernstein and independent directors of the General Partner. AllianceBernstein uses the Black-Scholes option valuation model to determine the fair value of Holding Unit option awards. Upon exercise of Holding Unit options, Holding exchanges the proceeds for AllianceBernstein Units, thus increasing Holding’s investment in AllianceBernstein. 3. Net Income Per Unit Basic net income per unit is derived by dividing net income by the basic weighted average number of units outstanding for each period. Diluted net income per unit is derived by adjusting net income for the assumed dilutive effect of compensatory options (“Net income – diluted”) and dividing Net income – diluted by the diluted weighted average number of units outstanding for each period. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in thousands, except per unit amounts) Net income – basic $ 100,647 $ 76,005 $ 179,172 $ 141,564 Additional allocation of equity in earnings of AllianceBernstein resulting from assumed dilutive effect of compensatory options 1,392 1,348 2,765 2,499 Net income – diluted $ 102,039 $ 77,353 $ 181,937 $ 144,063 Weighted average units outstanding – basic 86,389 84,230 86,167 83,830 Dilutive effect of compensatory options 1,805 2,240 2,036 2,222 Weighted average units outstanding – diluted 88,194 86,470 88,203 86,052 Basic net income per unit $ 1.17 $ 0.90 $ 2.08 $ 1.69 Diluted net income per unit $ 1.16 $ 0.89 $ 2.06 $ 1.67 For the three months ended June 30, 2007, we excluded 1,669,205 out-of-the-money options (i.e., options with an exercise price greater than the weighted average closing price of a unit for the relevant period) from the diluted net income per unit computation due to their anti-dilutive effect. For the three months ended June 30, 2006, there were no out-of-the-money options. Out-of-the-money options to buy 1,669,205 and 9,712 units for the six months ended June 30, 2007 and 2006, respectively, have been excluded from the diluted net income per unit computation. 4. Investment in AllianceBernstein Changes in Holding’s investment in AllianceBernstein for the six-month period ended June 30, 2007 were as follows (in thousands): Investment in AllianceBernstein as of January1, 2007 $ 1,567,733 Equity in earnings of AllianceBernstein 198,101 Additional investment with proceeds from exercises of compensatory options to buy Holding Units 36,801 Change in accumulated other comprehensive income 3,432 Cash distributions received from AllianceBernstein (224,666 ) Purchases of Holding Units by AllianceBernstein to fund deferred compensation plans, net (13,949 ) Impact of initial adoption of FIN 48 145 Awards of Holding Units made by AllianceBernstein under deferred compensations plans, net of forfeitures 34,138 Investment in AllianceBernstein as of June 30, 2007 $ 1,601,735 5. Income Taxes Holding is a publicly traded partnership for federal tax purposes and, accordingly, is not subject to federal or state corporate income taxes. However, Holding is subject to the 4.0% New York City unincorporated business tax (“UBT”), net of credits for UBT paid by AllianceBernstein, and to a 3.5% federal tax on partnership gross income from the active conduct of a trade or business. Holding’s partnership gross income is derived from its interest in AllianceBernstein. 6 Index In order to preserve Holding’s status as a “grandfathered” publicly traded partnership for federal income tax purposes, management ensures that Holding does not directly or indirectly (through AllianceBernstein) enter into a substantial new line of business. If Holding were to lose its status as a grandfathered publicly traded partnership, it would be subject to corporate income tax, which would reduce materially Holding’s net income and its quarterly distributions to Holding Unitholders. For additional information regarding Holding’s tax status see Part II, Item 1A ofthis Form10-Q. Effective January 1, 2007, we adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48 (“FIN48”), “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109”. FIN48 requires that the effects of a tax position be recognized in the financial statements only if, as of the reporting date, it is “more likely than not” to be sustained based solely on its technical merits.In making this assessment, a company must assume that the taxing authority will examine the tax position and have full knowledge of all relevant information. We did not recognize a liability for unrecognized tax benefits under FIN 48 as of January 1, 2007.Likewise, our financial statements did not reflect a liability for tax positions prior to the application of FIN 48. There have been no material changes during the first six months of 2007. A liability for unrecognized tax benefits, if required, would be recorded in the income tax provision and affect the effective tax rate. The company is no longer subject to federal, state, and local income tax examinations by tax authorities for all years prior to 2003. Currently, there are no examinations in progress and to date we have not been notified of any pending examinations by applicable taxing authorities. 6. Commitments and Contingencies Legal and regulatory matters described below pertain to AllianceBernstein and are included here due to their potential significance to Holding’s investment in AllianceBernstein. Legal Proceedings With respect to all significant litigation matters, we conduct a probability assessment of the likelihood of a negative outcome. If we determine the likelihood of a negative outcome is probable, and the amount of the loss can be reasonably estimated, we record an estimated loss for the expected outcome of the litigation as required by Statement of Financial Accounting Standards No. 5, “Accounting for Contingencies”, and FASB Interpretation No. 14, “Reasonable Estimation of the Amount of a Loss – an interpretation of FASB Statement No. 5”. If the likelihood of a negative outcome is reasonably possible and we are able to indicate an estimate of the possible loss or range of loss, we disclose that fact together with the estimate of the possible loss or range of loss. However, it is difficult to predict the outcome or estimate a possible loss or range of loss because litigation is subject to significant uncertainties, particularly when plaintiffs allege substantial or indeterminate damages, or when the litigation is highly complex or broad in scope. Market Timing-related Matters On October2, 2003, a purported classaction complaint entitled Hindo, et al. v. AllianceBernstein Growth& Income Fund, et al. (“Hindo Complaint”) was filed against AllianceBernstein, Holding, the General Partner, AXA Financial, the AllianceBernstein-sponsored mutual funds (“U.S. Funds”) that are registered under the Investment Company Act of 1940, as amended (“Investment Company Act”),certain officers of AllianceBernstein (“AllianceBernstein defendants”), and certain unaffiliated defendants, as well as unnamed Doe defendants. The Hindo Complaint was filed in the United States District Court for the Southern District of New York by alleged shareholders of two of the U.S. Funds. The Hindo Complaint alleges that certain of the AllianceBernstein defendants failed to disclose that they improperly allowed certain hedge funds and other unidentified parties to engage in “late trading” and “market timing” of U.S. Fund securities, violating Sections 11 and 15 of the Securities Act of 1933, as amended (“Securities Act”), Sections 10(b)and 20(a)of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and Sections 206 and 215 of the Investment Advisers Act of 1940, as amended (“Advisers Act”). Plaintiffs seek an unspecified amount of compensatory damages and rescission of the U.S. Funds’ contracts with AllianceBernstein, including recovery of all fees paid to AllianceBernstein pursuant to such contracts. 7 Index Following October2, 2003, additional lawsuits making factual allegations generally similar to those in the Hindo Complaint were filed in various federal and state courts against AllianceBernstein and certain other defendants. All state court actions against AllianceBernstein either were voluntarily dismissed or removed to federal court. On February20, 2004, the Judicial Panel on Multidistrict Litigation transferred all federal actions to the United States District Court for the District of Maryland (“Mutual Fund MDL”). On September29, 2004, plaintiffs filed consolidated amended complaints with respect to four claim types: mutual fund shareholder claims; mutual fund derivative claims; derivative claims brought on behalf of Holding; and claims brought under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) by participants in the Profit Sharing Plan for Employees of AllianceBernstein. All four complaints included substantially identical factual allegations, which appear to be based in large part on the Order of the SEC dated December 18, 2003 (as amended and restated January 15, 2004, “SEC Order”) and the New York State Attorney General Assurance of Discontinuance dated September 1, 2004 (“NYAG AoD”). On April21, 2006, AllianceBernstein and attorneys for the plaintiffs in the mutual fund shareholder claims, mutual fund derivative claims, and ERISA claims entered into a confidential memorandum of understandingcontaining their agreement to settle these claims. The agreement will be documented by a stipulation of settlement and will be submitted for court approval at a later date. The settlement amount ($30 million), which we previously accrued and disclosed, has been disbursed. The derivative claims brought on behalf of Holding, in which plaintiffs seek an unspecified amount of damages, remain pending. We intend to vigorously defend against the lawsuit involving derivative claims brought on behalf of Holding. At the present time, we are unable to predict the outcome or estimate a possible loss or range of loss in respect of this matter because of the inherent uncertainty regarding the outcome of complex litigation, and the fact that the plaintiffs did not specify an amount of damages sought in their complaint. On April11, 2005, a complaint entitled The Attorney General of the State of West Virginia v. AIM Advisors,Inc., et al. (“WVAG Complaint”) was filed against AllianceBernstein, Holding, and various unaffiliated defendants. The WVAG Complaint was filed in the Circuit Court of Marshall County, West Virginia by the Attorney General of the State of West Virginia. The WVAG Complaint makes factual allegations generally similar to those in the Hindo Complaint. On October19, 2005, the WVAG Complaint was transferred to the Mutual Fund MDL. On August30, 2005, the WV Securities Commissioner signed a Summary Order to Cease and Desist, and Notice of Right to Hearing (“Summary Order”) addressed to AllianceBernstein and Holding. The Summary Order claims that AllianceBernstein and Holding violated the West Virginia UniformSecurities Act and makes factual allegations generally similar to those in the SEC Order and NYAG AoD. On January 25, 2006, AllianceBernstein and Holding moved to vacate the Summary Order. In early September 2006, the court denied this motion, and the Supreme Court of Appeals in West Virginia denied our petition for appeal. On September 22, 2006, we filed an answer and moved to dismiss the Summary Order with the WV Securities Commissioner. We intend to vigorously defend against the allegations in the WVAG Complaint and the Summary Order. At the present time, we are unable to predict the outcome or estimate a possible loss or range of loss in respect of these matters because of the inherent uncertainty regarding the outcome of complex litigation, the fact that plaintiffs did not specify an amount of damages sought in their complaint, and the fact that, to date, we have not engaged in settlement negotiations. Revenue Sharing-related Matters On June22, 2004, a purported classaction complaint entitled Aucoin, et al. v. Alliance Capital Management L.P., et al. (“Aucoin Complaint”) was filed against AllianceBernstein, Holding, the General Partner, AXA Financial, AllianceBernstein Investments, Inc. (a wholly-owned subsidiary of AllianceBernstein), certain current and former directors of the U.S. Funds, and unnamed Doe defendants. The Aucoin Complaint was filed in the United States District Court for the Southern District of New York by alleged shareholders of the AllianceBernstein Growth& Income Fund. The Aucoin Complaint alleged, among other things, (i)that certain of the defendants improperly authorized the payment of excessive commissions and other fees from U.S. Fund assets to broker-dealers in exchange for preferential marketing services, (ii)that certain of the defendants misrepresented and omitted from registration statements and other reports material facts concerning such payments, and (iii)that certain defendants caused such conduct as control persons of other defendants. The Aucoin Complaint asserted claims for violation of Sections 34(b), 36(b)and 48(a)of the Investment Company Act, Sections 206 and 215 of the Advisers Act, breach of common law fiduciary duties, and aiding and abetting breaches of common law fiduciary duties. 8 Index On February2, 2005, plaintiffs filed a consolidated amended classaction complaint (“Aucoin Consolidated Amended Complaint”) that asserted claims substantially similar to the Aucoin Complaint and nine additional subsequently-filed lawsuits. On October19, 2005, the United States District Court for the Southern District of New York dismissed each of the claims set forth in the Aucoin Consolidated Amended Complaint, except for plaintiffs’ claim under Section36(b)of the Investment Company Act. On January11, 2006, the District Court granted defendants’ motion for reconsideration and dismissed the remaining Section36(b)claim. On May 31, 2006, the District Court denied plaintiffs’ motion for leave to file their amended complaint. On July 5, 2006, plaintiffs filed a notice of appeal, which was subsequently withdrawn subject to plaintiffs’ right to reinstate it at a later date. On June 30, 2007, plaintiffs’ time to file an appeal expired. On July 11, 2007, the parties submitted a fully executed Stipulation Withdrawing Appeal to the court, resulting in a final termination of the case. We are involved in various other matters, including employee arbitrations, regulatory inquiries, administrative proceedings, and litigation, some of which allege material damages. While any proceeding or litigation has the element of uncertainty, we believe that the outcome of any one of the other lawsuits or claims that is pending or threatened, or all of them combined, will not have a material adverse effect on our results of operations or financial condition. 7. Comprehensive Income Comprehensive income was comprised of: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in thousands) Net income $ 100,647 $ 76,005 $ 179,172 $ 141,564 Other comprehensive income (loss): Unrealized gain (loss) on investments, net of tax 237 (333 ) (126 ) (119 ) Employee benefit accounts, net of tax (25 ) — (51 ) — Foreign currency translation adjustment, net of tax 2,628 1,741 3,609 878 2,840 1,408 3,432 759 Comprehensive income $ 103,487 $ 77,413 $ 182,604 $ 142,323 9 Index Report of Independent Registered Public Accounting Firm To the General Partner and Unitholders AllianceBernstein Holding L.P. We have reviewed the accompanying condensedstatement of financialconditionof AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) as of June 30, 2007, the related condensed statements of income for the three-month and six-month periods ended June 30, 2007 and 2006, and the condensed statements of cash flows for the six-month periods ended June 30, 2007 and 2006. These interim financial statements are the responsibility of the management of AllianceBernstein Corporation, the General Partner. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensedinterim financial statementsfor them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the statement of financial condition as of December 31, 2006, and the related statements of income, changes in partners’ capital and comprehensive income, and cash flows for the year then ended, and in our report dated February 27, 2007, we expressed unqualified opinions on those financial statements. In our opinion, the information set forth in the accompanying condensed statement of financial condition as of December 31, 2006 is fairly stated in all material respects in relation to the statement of financial condition from which it has been derived. /s/ PricewaterhouseCoopers LLP New York, New York August 3, 2007 10 Index Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Holding’s principal source of income and cash flow is attributable to its investment in AllianceBernstein limited partnership interests. The Holding interim condensed financial statements and notes and management’s discussion and analysis of financial condition and results of operations (“MD&A”) should be read in conjunction with those of AllianceBernstein included as an exhibit to this Form10-Q. They should also be read in conjunction with AllianceBernstein’s audited financial statements and notes and MD&A included in Holding’s Form10-K for the year ended December31, 2006. Results of Operations Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Change 2007 2006 % Change (in millions, except per unit amounts) AllianceBernstein net income $ 334.9 $ 261.1 28.3 % $ 602.6 $ 488.7 23.3 % Weighted average equity ownership interest 32.9 % 32.4 % 32.9 % 32.3 % Equity in earnings of AllianceBernstein $ 110.3 $ 84.5 30.5 $ 198.1 $ 157.7 25.6 Net income of Holding $ 100.6 $ 76.0 32.4 $ 179.2 $ 141.6 26.6 Diluted net income per Holding Unit $ 1.16 $ 0.89 30.3 $ 2.06 $ 1.67 23.4 Distribution per Holding Unit $ 1.16 $ 0.89 30.3 $ 2.07 $ 1.67 24.0 Net income for the three-month and six-month periods endedJune30, 2007 increased $24.6 million and $37.6 million, respectively, from net income of $76.0 million and $141.6 million, for the corresponding prior year periods. The increases reflect increased equity in earnings of AllianceBernstein.
